
	
		II
		110th CONGRESS
		2d Session
		S. 2761
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  temporary windfall profit tax on crude oil and transfer the proceeds of the tax
		  to the Highway Trust Fund, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Recapture Excess Profits and Invest in
			 Roads (REPAIR) Act of 2008.
		2.Temporary windfall
			 profits tax
			(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 (relating
			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at
			 the end thereof the following new chapter:
				
					56Temporary
				windfall profits on crude oil
						
							Sec. 5896. Imposition of
				  tax.
							Sec. 5897. Windfall profit;
				  etc.
							Sec. 5898. Special rules and
				  definitions.
						
						5896.Imposition of
				tax
							(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed on any applicable taxpayer an excise tax in an amount
				equal to 25 percent of the windfall profit of such taxpayer for any taxable
				year beginning during 2008 or 2009.
							(b)Applicable
				taxpayerFor purposes of this chapter, the term applicable
				taxpayer means, with respect to operations in the United States—
								(1)any integrated
				oil company (as defined in section 291(b)(4)), and
								(2)any other
				producer or refiner of crude oil with gross receipts from the sale of such
				crude oil or refined oil products for the taxable year exceeding
				$1,000,000,000.
								5897.Windfall
				profit; etc
							(a)General
				ruleFor purposes of this chapter, the term windfall
				profit means the excess of the adjusted taxable income of the applicable
				taxpayer for the taxable year over the reasonably inflated average profit for
				such taxable year.
							(b)Adjusted
				taxable incomeFor purposes of this chapter, with respect to any
				applicable taxpayer, the adjusted taxable income for any taxable year is equal
				to the taxable income for such taxable year (within the meaning of section 63
				and determined without regard to this subsection)—
								(1)increased by any
				interest expense deduction, charitable contribution deduction, and any net
				operating loss deduction carried forward from any prior taxable year,
				and
								(2)reduced by any
				interest income, dividend income, and net operating losses to the extent such
				losses exceed taxable income for the taxable year.
								In the
				case of any applicable taxpayer which is a foreign corporation, the adjusted
				taxable income shall be determined with respect to such income which is
				effectively connected with the conduct of a trade or business in the United
				States.(c)Reasonably
				inflated average profitFor purposes of this chapter, with
				respect to any applicable taxpayer, the reasonably inflated average profit for
				any taxable year is an amount equal to the average of the adjusted taxable
				income of such taxpayer for taxable years beginning during the 2003–2007
				taxable year period (determined without regard to the taxable year with the
				highest adjusted taxable income in such period) plus 10 percent of such
				average.
							5898.Special rules
				and definitions
							(a)Withholding and
				deposit of taxThe Secretary shall provide such rules as are
				necessary for the withholding and deposit of the tax imposed under section
				5896.
							(b)Records and
				informationEach taxpayer liable for tax under section 5896 shall
				keep such records, make such returns, and furnish such information as the
				Secretary may by regulations prescribe.
							(c)Return of
				windfall profit taxThe Secretary shall provide for the filing
				and the time of such filing of the return of the tax imposed under section
				5896.
							(d)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
							(e)Businesses
				under common controlFor purposes of this chapter, all members of
				the same controlled group of corporations (within the meaning of section
				267(f)) and all persons under common control (within the meaning of section
				52(b) but determined by treating an interest of more than 50 percent as a
				controlling interest) shall be treated as 1 person.
							(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
							.
			(b)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Chapter 56. Temporary windfall profit on
				crude
				oil.
					
					.
			(c)Deductibility
			 of windfall profit taxThe first sentence of section 164(a) of
			 the Internal Revenue Code of 1986 (relating to deduction for taxes) is amended
			 by inserting after paragraph (5) the following new paragraph:
				
					(6)The windfall
				profit tax imposed by section
				5896.
					.
			(d)Transfer of
			 proceeds to Highway Trust FundSection 9503(b)(1) of the Internal
			 Revenue Code of 1986 (relating to certain taxes) is amended by striking
			 and at the end of subparagraph (D), by striking the period at
			 the end of subparagraph (E) and inserting , and , and by adding
			 at the end the following new subparagraph:
				
					(F)section 5896
				(relating to windfall profit tax on crude
				oil).
					.
			(e)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning in 2008 and 2009.
				(2)Subsection
			 (d)The amendments made by
			 subsection (d) shall take effect on the date of the enactment of this
			 Act.
				
